Appeal from a judgment of the Supreme Court, Seneca County (Dennis F. Bender, A.J.), entered May 19, 2014. The judgment, inter alia, granted the motion of defendants to dismiss the complaint for lack of subject matter jurisdiction.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 1 and 24, 2015,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Scudder, P.J., Peradotto, Carni, Valentino and Whalen, JJ.